DETAILED ACTION
Election/Restrictions
Claims 4 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein the communication sensor is attached to an inner surface of the cover member, but it is unclear how this is possible. Figure 7 of the current application seems to show that the sensor 61 and cover 41 are not attached. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (2008/0012771) in view of Yamaguchi (2006/0092194).

 	Regarding claim 1, Watanabe teaches a processing device, comprising: 
a housing (fig. 1, item 3); 
a processing unit disposed inside the housing (fig. 1, item 70); 
a near field communication sensor (fig. 10, item 151) disposed at the housing (see fig. 4); 
a tray member (fig. 10, item 152) overlapping the opening from outside the housing (compare figs. 1, 4), detachably disposed at the housing (see fig. 10, note that pedestal portion 152 is detachably disposed at the housing), and holding the near field communication sensor so that the near field communication sensor is disposed inside the housing (see figs. 4).
Watanabe does not teach a cover member configured to cover openably and closably an opening located at an upper wall of the housing; wherein the processing unit is exposed to an exterior of the housing through the opening, with the opening closed by the cover member, the near field communication sensor is located between the opening surface and the cover member in an orthogonal direction orthogonal to an opening surface of the opening, and with the cover member closed, an outer surface of the cover member, and a region of an upper surface of the housing other than the cover member are flush. Yamaguchi teaches an opening opened by a rotatable cover so as to expose the interior of a processing device and expose a processing unit (Yamaguchi, see fig. 1, note opening 2 and cover covering the opening so as to be openable and closable). It would have been obvious to one of ordinary skill in the art at the time of invention to add the cover and opening disclosed by Yamaguchi to the device disclosed by Watanabe because doing so would allow for the addition of a scanning function, thereby facilitating not just the printing of documents but also copying of documents. Upon combination, the near field communication sensor disclosed by Watanabe be located in and visible in the opening, and the surface of the cover B and the opening A would be flush.
 	Regarding claim 2, Watanabe in view of Yamaguchi teaches the processing device according to claim 1, comprising: an operating unit (Yamaguchi, largest knob on panel item 63, shifted right from center of printer) disposed at the housing and operated by a user, wherein the operating unit and the near field communication sensor are disposed shifted in a width direction, different from the orthogonal direction, from a center portion of the housing in the width direction (Note that, upon combination, the near field communication sensor would be to the left on the housing in the width direction).

 	Regarding claim 3, Watanabe in view of Yamaguchi teaches the processing device according to claim 1, comprising: an operating unit (Yamaguchi, largest knob on panel item 63, shifted right from center of printer) disposed at the housing and operated by a user, wherein the operating unit is present at a position that is not aligned with the near field communication sensor in any direction of a width direction different from the orthogonal direction and a depth direction different from the orthogonal direction and the width direction (Note that, upon combination, the near field communication sensor would be to the left on the housing in the width direction). 	Regarding claim 5, Watanabe in view of Yamaguchi teaches processing device according to claim 1, wherein the near field communication sensor is attached to an inner surface of the cover member facing the opening (see 112 rejection). 	Regarding claim 6, Watanabe in view of Yamaguchi teaches processing device according to claim 1, wherein the cover member is configured to move to an opening position for opening the opening and to a closing position for closing the opening, by rotationally moving with an end portion of the cover member as a rotation axis, and the near field communication sensor includes wiring extending from the near field communication sensor toward the end portion (Watanabe, see fig. 1). 	Regarding claim 7, Watanabe in view of Yamaguchi teaches processing device according to claim 1, wherein the cover member is transmissive (Yamaguchi, see fig. 1, item 53), and the near field communication sensor is visible by a user with the opening closed by the cover member (Note that the sensor could be placed in any number of places in the resultant device, including in the light transmissive portion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853